Exhibit 10d

VERIZON SENIOR MANAGER

SEVERANCE PLAN

Effective

February 5, 2010



--------------------------------------------------------------------------------

Verizon Severance Program

1.     Introduction

 

1.1

General Information

The Verizon Senior Manager Severance Plan (the “Plan”) is an employee benefit
plan maintained by Verizon Communications Inc. (“Verizon”) and other
Participating Companies to assist eligible senior managers who separate from
service under specific circumstances. “Participating Company” means any of the
participating employers identified on Appendix A.

This document (including the Appendices and Schedules attached hereto) is the
plan document for the Plan. In the event of any conflict between this document
and any other document, instrument, or communication describing the policies or
procedures with respect to separation benefits for Senior Managers (as defined
below), the terms of this document are controlling.

 

1.2

Effective Date

This Plan applies to Senior Managers who are notified of a Qualifying Separation
(as defined below) on or after February 5, 2010 (the “Effective Date”).

The Plan does not apply to any Senior Manager who was notified of a separation
from service or underwent a Qualifying Separation prior to the Effective Date,
even if the Senior Manager’s actual separation or last day worked occurs on or
after the Effective Date.

 

1.3

Other Severance Programs

The Plan supersedes all other separation or severance pay plans or practices
previously in effect for some or all of the Senior Managers. The separation
benefits under this Plan are not intended to duplicate separation benefits under
any other severance plan, arrangement or employment agreement maintained by any
Verizon Company. In the event a Senior Manager qualifies for benefits under this
Plan and under any other severance plan, arrangement or employment agreement of
a Verizon Company, the Severance Payment (as defined below) under this Plan
shall be reduced dollar for dollar by the amount or single-sum value of the
severance benefits under any other such severance plan, arrangement or
agreement. “Verizon Company” means, as of any applicable date, Verizon or any
corporation, partnership, joint venture, or other entity in which Verizon
directly or indirectly holds a ten percent (10%) or greater ownership interest.

The Participating Companies (including Verizon) reserve the right to provide
additional benefits to employees outside of the Plan. Any such additional
benefits will not be considered provided pursuant to the Plan, but unless
expressly provided otherwise, any such additional benefits will offset and
reduce the benefits provided under this Plan.

The amount of any reduction or offset under this Section 1.3 shall not change
after a Change in Control except to the extent that such change does not change
the time or form of payment of “deferred compensation” within the meaning of
section 409A of the Internal Revenue Code of 1986 (the “Code”).

 

 

Verizon Senior Manager Severance Plan   Page 1   Effective February 5, 2010



--------------------------------------------------------------------------------

2.     Employees Covered by the Plan

 

2.1

Eligible Employees

This Plan covers each regular full-time or part-time salaried employee who is
employed by a Participating Company at a Career Band of Level 4 or above, who
has at least one day of service, and who is not included in an ineligible
classification as described below (such an eligible employee is referred to
herein as a “Senior Manager”). The term “Career Band” is defined by the
applicable Verizon Compensation Plan. Accordingly, this Plan only covers Senior
Managers and is intended to qualify as a “top hat” plan as that term is defined
under ERISA.

 

2.2

Ineligible Classifications

The following ineligible classifications of employees or individuals are not
covered by the Plan:

 

  •  

An employee at Career Band Level 5 and below;

 

  •  

Verizon’s Chairman and Chief Executive Officer;

 

  •  

a non-management employee or other associate;

 

  •  

a temporary, “Supplemental,” “Occasional,” or “Contingent” employee (or any
other individual retained for a fixed duration);

 

  •  

an individual who is classified by the applicable Participating Company as an
independent contractor (notwithstanding such individual’s classification or
reclassification by any other person or authority), or who is paid through the
accounts payable system rather than the payroll system of the Participating
Company;

 

  •  

an individual whose compensation is paid by either a third-party temporary
services company (a “temp agency”) or a third-party service provider that is not
a Participating Company;

 

  •  

an individual retained by a Participating Company pursuant to a contract or
agreement that specifies that the individual is not eligible to participate in
the Plan;

 

  •  

a leased employee;

 

  •  

a “term” employee;

 

  •  

an employee on long-term disability (LTD) leave or an employee on short-term
disability (STD) leave who is not certified to return from STD;

 

  •  

an employee on an unapproved absence from work or on an unapproved leave of
absence; and

 

  •  

an employee or classification of employees listed on Appendix C (as such
Appendix C is amended from time to time pursuant to Section 6.2).

An employee or individual who is included in one or more of such ineligible
classifications shall not be covered by the Plan for the period in which
included in such classification, notwithstanding a retroactive change in such
classification by or pursuant to the order of any governmental or other
authority.

3.     Qualifying Separations from Service

 

3.1

Qualifying Separation

 

 

Verizon Senior Manager Severance Plan   Page 2   Effective February 5, 2010



--------------------------------------------------------------------------------

A Senior Manager must undergo a Qualifying Separation to be eligible to receive
the benefits described in Article 4 of this Plan. A “Qualifying Separation”
means a termination that is characterized by the Verizon Company employing the
Senior Manager, in its sole discretion as employer, as: (i) an involuntary
termination of the Senior Manager’s employment by a Participating Company for
business reasons, either individually or as part of a larger reduction in force,
or (ii) a termination of employment by the Senior Manager due solely to the
Senior Manager’s refusal to accept a Reclassification or Relocation initiated by
a Participating Company. A Senior Manager who indicates a willingness to be
involuntarily terminated in connection with a reduction in force or similar
staffing exercise but who is not actually selected by a Participating Company to
be involuntarily terminated shall not be considered to undergo a Qualifying
Separation (even if the Senior Manager voluntarily terminates employment at or
about the time of the reduction in force). In addition, with respect to a Named
Executive Officer of Verizon, a Qualifying Separation includes any circumstance
in which the independent members of the Verizon Board of Directors determine to
be a Qualifying Separation under the Plan. For the avoidance of doubt, a
termination on account of a disability is not a “Qualifying Separation,” and a
Qualifying Separation shall not occur unless the Senior Manager’s termination of
employment is treated as an involuntary separation from service for purposes of
Treasury Regulation section 1.409A-1(d)(1).

 

  •  

“Reclassification” means a reassignment to a lower Career Band and does not
include a mere reduction in hours or a transfer to a different position in the
same or a higher Career Band. A change in a Senior Manager’s Career Band as a
result of a broad-based change to the Career Band structure, including a Career
Band addition, deletion, consolidation or name change, shall not be considered a
“Reclassification” for purposes of the Plan. In addition, a change in a Senior
Manager’s Career Band shall not be considered a “Reclassification” for purposes
of the Plan if the Senior Manager’s total Weekly Compensation (as defined below)
is not reduced in connection with the change; provided, however, any Senior
Manager specific change from a Career Band that is eligible for a long-term
incentive under the applicable long-term incentive plan to a lower Career Band
that has a lower individual target long-term incentive opportunity shall be
considered a Reclassification. The return of a Senior Manager to his former
Career Band following a temporary assignment in a higher band (a temporary
promotion) shall not be considered a “Reclassification” for purposes of the Plan
(even if the Senior Manager returns to a position that is not eligible for a
long-term incentive). In the case of a reassignment to a different Verizon
Company (even if not a Participating Company), or an offer of employment from a
Verizon Company, which uses a different compensation structure, the Plan
Administrator has the authority and discretion to define, on a case-by-case
basis, what shall constitute a “Reclassification.”

 

  •  

“Relocation” means a change in a Senior Manager’s principal work location which
would be considered a relocation for purposes of Verizon’s then applicable
guidelines for relocation.

Neither the Plan nor the Plan Administrator determines whether a Senior Manager
will be or has been involuntarily terminated for business reasons or for cause
(including poor performance) or whether a Senior Manager has terminated due
solely to the Senior Manager’s refusal to accept a Reclassification or
Relocation initiated by a Verizon Company. All such determinations are made in
the sole discretion of the applicable Verizon Company as the employer. The
responsibility of the Plan Administrator is limited to reviewing the reasons the
applicable Verizon Company provides in its business records for the Senior
Manager’s termination of employment.

 

 

Verizon Senior Manager Severance Plan   Page 3   Effective February 5, 2010



--------------------------------------------------------------------------------

3.2

Ineligible Separations

A Qualifying Separation does not include an ineligible separation from service
such as:

 

  •  

A Senior Manager’s voluntary termination of employment for no reason or for any
reason other than a refusal to accept a Reclassification or Relocation initiated
by a Verizon Company;

 

  •  

a Senior Manager’s involuntary termination of employment that is characterized
(at the time of termination or subsequently) by the applicable Participating
Company as a termination for misconduct or Cause, as defined below
(notwithstanding a contrary characterization or recharacterization of such
termination by the Participating Company or any other person for any other
purpose); and

 

  •  

any other involuntary termination of employment in which the Senior Manager does
not actually suffer a period of unemployment.

For purposes of the Plan, a Senior Manager is not considered to suffer a period
of unemployment if, for example, the Senior Manager transfers to, or terminates
employment in order to commence, another job or position, either with the same
employer, another Verizon Company (even if not a Participating Company), or an
unrelated company or other entity that is entering into a transaction with
Verizon or a Participating Company (for example, in a purchase of stock or
assets; a spinoff, reorganization, or similar transaction; a contribution to a
joint venture; or a contract to outsource a function previously performed
in-house). Furthermore, a Senior Manager’s involuntary or voluntary termination
of employment upon turning down an offer of any such job or position that does
not involve a Relocation is considered an ineligible separation from service.

Also, a Senior Manager is not considered to suffer a period of unemployment if
the employee transfers to or is employed by an outsourcing customer (or a
successor outsourcing vendor or any other company or entity) in connection with
the termination of all or part of an outsourcing arrangement, regardless of
whether the arrangement is terminated early or in the normal course.
Furthermore, a Senior Manager’s involuntary or voluntary termination of
employment upon turning down an offer of such employment or such a transfer that
does not involve a Relocation is considered an ineligible separation from
service.

A Senior Manager who undergoes an ineligible separation will not be considered
to have undergone a Qualifying Separation and is not eligible to receive any
severance benefits under the Plan even if the Senior Manager is provided with an
involuntary separation notice and/or signs a Legal Release (as defined below).

 

3.3

Acceptance of New Position After Notice of Separation and Before Termination

If a Senior Manager is notified of a Qualifying Separation, and then (either as
a result of a redeployment process or otherwise) accepts an offer of employment
with any Verizon Company prior to the Senior Manager’s termination date, the
notice of separation and the right to receive any and all severance benefits
under the Plan in connection with that notice are cancelled.

 

 

Verizon Senior Manager Severance Plan   Page 4   Effective February 5, 2010



--------------------------------------------------------------------------------

4.     Severance Benefits

 

4.1

Amount of Severance Payment

If a Senior Manager undergoes a Qualifying Separation and signs a Legal Release
(as defined below) in accordance with Section 4.5, the Senior Manager will
receive a single-sum cash separation payment (a “Severance Payment”) on or as
soon as administratively practicable after the Senior Manager’s termination
date, but in no event prior to the eighth calendar day (or such other day as is
determined by the Plan Administrator) following the Senior Manager’s delivery of
a timely and signed Legal Release (subject to Section 6.3). If a Senior Manager
is notified of a Qualifying Separation and signs and delivers a Legal Release in
accordance with Section 4.5, but then dies prior to undergoing the Qualifying
Separation or accepting an offer of employment from any Verizon Company, the
Severance Payment that would have been paid had the Senior Manager undergone a
Qualifying Separation shall be paid to the estate of the Senior Manager if the
Legal Release remains binding and enforeceable as of the date of payment.

Depending upon the Senior Manager’s Career Band Level at the time of his
Qualifying Separation, the Severance Payment shall be determined in accordance
with the following schedule: :

 

Executive Level

 

   Senior Manager Severance Plan Benefits

Band C

 

   104 x Senior Manager’s Weekly Compensation

Band 1

 

   104 x Senior Manager’s Weekly Compensation

Band 2

 

   52 x Senior Manager’s Weekly Compensation

Band 3

 

   52 x Senior Manager’s Weekly Compensation Band 4   

Up to 52 x Senior Manager’s Weekly Compensation

(2 weeks of Weekly Compensation per Year of Service capped at 52

weeks with a 39 week minimum)

 

“Years of Service” means the Senior Manager’s eligibility service through the
Senior Manager’s last day worked as reflected in Verizon’s then readily
available human resources records/system; provided that service prior to the
Senior Manager’s most recent hire/rehire date shall not be counted in
determining a Senior Manager’s Years of Service if the Senior Manager previously
received a severance or separation benefit under this Plan or any other plan or
program. A partial Year of Service (consisting of total eligible service in
excess of the Senior Manager’s full Years of Service) is not counted for
purposes of determining the Senior Manager’s Severance Payment.

The “Weekly Compensation” of a salaried Senior Manager shall be determined by
dividing (i) the Senior Manager’s final annual base salary plus business plan
target short-term cash incentives under the applicable short-term incentive
program (including a sales-incentive program) by (ii) fifty-two (52). The Weekly
Compensation of a part-time Senior Manager shall be multiplied by the Senior
Manager’s full-time equivalent fraction.

 

 

Verizon Senior Manager Severance Plan   Page 5   Effective February 5, 2010



--------------------------------------------------------------------------------

4.2

Benefits Under Other Programs

In addition to the Severance Payment, a Senior Manager who undergoes a
Qualifying Separation and signs a Legal Release in accordance with Section 4.5
shall be eligible to receive or continue certain additional benefits as are
described on Appendix B. Appendix B shall not include any descriptions of
retirement or retiree welfare plans (even if such descriptions are commingled
with or attached to descriptions of the benefits provided under this Plan), and
Verizon’s retirement and retiree welfare plans shall not be considered amended
by any provision of Appendix B. This Plan is not a retirement plan and does not
include or provide retirement or retiree welfare benefits.

 

4.3

Scheduled Benefits

Subject to the amendment provisions in Section 6.2, the benefits and other terms
of the Plan may be modified for the employees of a business unit or for other
specifically identified groups of individuals in accordance with one or more
Schedules to this Plan. Unless otherwise specified in such a Schedule, the terms
of this Plan shall apply in determining the benefits to be provided under the
Schedule.

 

4.4

Adjustment of Severance Payment for Rehires

If a Senior Manager who receives a Severance Payment is subsequently re-employed
by a Verizon Company, the Senior Manager must repay the portion of the Severance
Payment (after tax withholding) that exceeds the amount that would have been
paid to the Senior Manager (after tax withholding) had such Severance Payment
(i) begun to be paid on the first business day after the Senior Manager’s
Qualifying Separation, (ii) been paid ratably over a number of weeks equal to
the total amount of such Severance Payment divided by the Weekly Compensation
used to determine such payment, and (iii) been cancelled as of the date of
re-employment. By way of example, if a separated Senior Manager receives a
Severance Payment equal to fifty-two (52) times the Senior Manager’s Weekly
Compensation and is re-employed by a Verizon Company ten (10) weeks after the
Senior Manager’s termination date, the Senior Manager must repay an amount equal
to forty-two (42) times such Weekly Compensation (as adjusted for tax
withholding).

 

4.5

Legal Release

Notwithstanding anything herein to the contrary (but subject to the deadlines
specified in Section 6.3), no benefits are payable under this Plan unless a
Senior Manager signs and delivers a Legal Release to the Plan Administrator or
its delegate and does not subsequently revoke such Legal Release. This
requirement is applicable under any circumstances where benefits are payable
under the Plan, including where the Senior Manager has filed a claim or an
appeal under the claim and appeal provisions of Article 5. “Legal Release” means
a document prepared by Verizon as a settlor function with terms satisfactory to
Verizon in its sole discretion. The Legal Release will include, among other
provisions, a legally-binding waiver of claims by the Senior Manager, a deadline
for delivery of the Legal Release, and affirmative and/or negative covenants
(which may include, but which are not limited to, covenants regarding
confidentiality, non-solicitation, and non-competition). Different forms of
Legal Release may be utilized from one business unit or Participating Company to
another and from one Senior Manager to another, as determined by Verizon in its
sole discretion as a settlor function.

A Senior Manager’s entitlement to severance benefits under the Plan shall be
determined solely by the terms of the Plan. All references to severance benefits
in the Legal Release are subject to the terms of the

 

 

Verizon Senior Manager Severance Plan   Page 6   Effective February 5, 2010



--------------------------------------------------------------------------------

Plan, which shall be controlling. The Legal Release shall not be construed to
grant or increase Plan benefits. Except as provided in the last sentence of the
first paragraph of Section 4.1 with respect to an otherwise eligible Senior
Manager who dies prior to undergoing a Qualifying Separation, a Senior Manager
who does not undergo a Qualifying Separation shall not be entitled to any
benefits under the Plan, even if the Senior Manager is provided with and signs a
Legal Release.

 

4.6

Tax Withholding and Other Reductions

All benefit payments under this Plan shall be subject to reduction for
applicable federal, state, local, or other tax withholding.

The Plan Administrator is authorized to determine whether a Senior Manager who
is eligible to receive a benefit under the Plan owes any amount of money
(including any amount due as the result of a benefit overpayment) to any Verizon
Company or to this Plan or to any other benefit plan maintained by any Verizon
Company, and, if so, to determine the precise amount of the indebtedness. If the
Plan Administrator determines that the Senior Manager has any such indebtedness,
then the amount of the Severance Payment which the Senior Manager shall be
eligible to receive shall be reduced by the amount of such obligation. The Plan
Administrator shall also have the authority and discretion, in the event that
any such indebtedness exceeds the amount of the Severance Payment, to cause the
amount of any other cash benefit under any other program (including, without
limitation, any company-paid medical benefit premium) to likewise be offset by
the amount of any indebtedness which exceeds the Severance Payment.

5.     Benefit Claims and Appeals

 

5.1

Required Information

Any person eligible to receive benefits hereunder shall furnish to the Plan
Administrator any information or proof requested by the Plan Administrator and
reasonably required for the proper administration of the Plan. Failure on the
part of any person to comply with any such request within a reasonable period of
time shall be sufficient grounds for delay in the payment of any benefits that
may be due under the Plan until such information or proof is received by the
Plan Administrator.

 

5.2

Initial Claims

If a Senior Manager or any other person with a colorable claim to benefits under
the Plan believes that a benefit was not correctly determined or was improperly
denied under the terms of the Plan, such claimant has a right to submit a
written claim to the Plan Administrator or other claim fiduciary designated by
the Plan Administrator (the “Initial Claims Reviewer”).

Such claim shall identify the benefits being requested and shall include a
statement of the reasons why the benefits should be granted. The Initial Claims
Reviewer shall grant or deny the claim. If the claim is denied in whole or in
part, the Initial Claims Reviewer shall give written notice to the claimant
setting forth: (a) the reasons for the denial, (b) specific reference to
pertinent Plan provisions on which the denial is based, (c) a description of any
additional material or information necessary to request a review of the claim
and an explanation of why such material or information is necessary, and (d) an
explanation of the Plan’s claim review procedures. The notice shall be furnished
to the claimant within ninety (90) days after receipt of the claim; provided
that such period of time may be extended for an additional ninety (90) days
beginning at the end of the initial ninety (90)-day period if the Initial Claims
Reviewer determines that special circumstances

 

 

Verizon Senior Manager Severance Plan   Page 7   Effective February 5, 2010



--------------------------------------------------------------------------------

require such an extension. Written notice of any such extension shall be given
to the claimant before the expiration of the initial ninety (90)-day period and
shall indicate the special circumstances requiring the extension and the date by
which the final decision is expected to be rendered. If notice of a claim
decision is not provided to the claimant within the period described above
(including any extension, if applicable), then the claim shall be deemed denied
at the expiration of such period, and the claimant may appeal the denial as
described below.

 

5.3

Appeals

A claimant whose claim for benefits has been denied, in whole or in part, may
request a review of such denial by filing a written notice of appeal with the
Plan Administrator.

Such appeal must be made within sixty (60) days after the date the initial claim
was denied, or deemed denied. No action at law or equity may be brought to
recover Plan benefits unless and until the claimant requests an administrative
appeal during such sixty (60)-day period and such appeal is finally denied by
the Plan Administrator. In connection with an appeal, the claimant (or the
claimant’s authorized representative) may review pertinent documents and submit
evidence and arguments in writing to the Plan Administrator. All information
submitted by or on behalf of the claimant will be taken into account in deciding
the questions presented by the appeal, even if such information was not
submitted or considered in the initial claim determination. The Plan
Administrator may decide the questions presented by the appeal, either with or
without holding a meeting, and shall issue a written notice of decision to the
claimant setting forth: (a) the specific reasons for the decision (b) specific
reference to the pertinent Plan provisions on which the decision is based and
(c) such other information as the Plan Administrator deems appropriate. The
notice shall be issued within sixty (60) days after receipt of the request for
review; except that, if special circumstances (including, but not limited to,
the need to hold a hearing) should require, such period of time may be extended
for an additional sixty (60) days beginning at the end of the initial sixty
(60)-day period. Written notice of any such extension shall be provided to the
claimant prior to the expiration of the initial sixty (60)-day period. If notice
of an appeal decision is not provided to the claimant within the period
described above (including any extension, if applicable), then the claim shall
be deemed denied at the expiration of such period. If the Plan Administrator (or
its delegate) consists of a committee that holds regularly scheduled meetings,
then the appeal determination periods referenced above shall not apply, and
instead any appeal shall be decided within the period required by section 503 of
ERISA, taking into account any applicable extensions. Any decision of the Plan
Administrator shall be final and conclusive except to the extent that the
claimant subsequently proves that the decision of the Plan Administrator was an
abuse of its fiduciary discretion.

 

5.4

Applicability of Section 4.5

If a claim under this Article 5 is approved, either initially by the Initial
Claims Reviewer or on appeal by the Plan Administrator, payment of benefits
hereunder is nevertheless conditioned on the claimant signing and delivering a
Legal Release to the Plan Administrator as otherwise provided for and in
accordance with the provisions of Section 4.5. Neither the filing of a claim nor
an appeal under Article 5 entitles the claimant to a new deadline for delivering
the Legal Release.

 

 

Verizon Senior Manager Severance Plan   Page 8   Effective February 5, 2010



--------------------------------------------------------------------------------

6.     Plan Administration

 

6.1

Plan Administrator

The “Plan Administrator” of this Plan is the Verizon Claims Review Committee
(“VCRC”) and the one or more persons to whom that committee delegates any or all
of the authority and responsibilities of the Plan Administrator. The Plan
Administrator is the named fiduciary of the Plan as that term is used in ERISA.

The Plan Administrator shall adopt such rules for its operation as it may find
appropriate. All resolutions or other actions taken by the Plan Administrator
shall be taken (i) by vote of a majority of those present at a meeting of its
members (with a majority of the members then in office constituting a quorum for
the transaction of business), (ii) without a meeting by an instrument in writing
signed by all the members at such time, or (iii) by unilateral action of the
Chairperson of the Plan Administrator. The Plan Administrator may employ or
retain persons to render advice with regard to any of its responsibilities under
the Plan.

The Plan Administrator shall have the discretionary authority to administer and
interpret the Plan and to decide any and all matters arising hereunder,
including without limitation, the right and authority to make findings of fact;
to determine eligibility for participation, benefits, and other rights under the
Plan; to determine whether any election or notice requirement or other
administrative procedure under the Plan has been adequately observed; to
determine the proper recipient of any Plan benefits; to remedy possible
ambiguities, inconsistencies, or omissions by general rule or particular
decision; and otherwise to interpret the Plan in accordance with its terms. The
Plan Administrator’s determination on any and all questions arising out of the
interpretation or administration of the Plan shall be final, conclusive, and
binding on all parties. To the extent the Plan Administrator delegates its
administrative powers or duties to any other individual or entity (including the
Initial Claims Reviewer), such individual or entity shall have the discretionary
authority, as described in this paragraph, to exercise such powers or duties.

 

6.2

Plan Amendment and Termination

Except to the extent provided below after a Change in Control, the Executive
Vice President of Human Resources for Verizon reserves the right at any time,
and from time to time, by written direction, to terminate, modify or amend in
whole or in part, any or all of the provisions of the Plan, including Appendices
and Schedules to the Plan. Accordingly, no individual has a legally binding
right to any benefit under the Plan for purposes of section 409A of the Code, as
amended, until a Change in Control occurs. Except as expressly provided in a
particular amendment to the Plan, any individual who does not complete at least
one hour of active employment with a Participating Company on or after the
effective date of any amendment to the Plan shall have his benefits, if any,
determined only in accordance with the provisions of the Plan as in effect
before the effective date of such amendment.

Notwithstanding anything to the contrary in this Plan, if a Change in Control
occurs, no prospective or retroactive amendment to the Plan or the Appendices or
Schedules to the Plan shall be adopted if such amendment (i) is not a Permitted
Amendment (as defined below) or (ii) would have the effect of modifying or
terminating Plan benefits to the detriment of any individual who is a Senior
Manager (or a former Senior Manager entitled to benefits) as of the date on
which the Change in Control occurs. The immediately preceding sentence shall
apply during the one-year period immediately following a Change in Control, and
shall also apply to any amendment after the expiration of such period that is
effective retroactively to any date before the expiration of such period.
“Change in Control” shall have the meaning set forth in The 2009 Verizon
Communications Inc. Long-Term Incentive Plan. “Permitted Amendment” means an
amendment that (1) is necessary to comply with applicable law; (2) is necessary
to give effect to an action of Verizon that

 

 

Verizon Senior Manager Severance Plan   Page 9   Effective February 5, 2010



--------------------------------------------------------------------------------

was specifically authorized or approved by the Board of Directors before the
date on which the Change in Control occurred, or to which Verizon or the Plan
committed itself contractually before the date on which the Change in Control
occurred; or (3) has the effect of adding any provision to the Plan that will
apply to a Senior Manager or former Senior Manager only at such individual’s
affirmative election.

As a matter of prudent business planning, Verizon is continually reviewing and
evaluating various proposals for changes in compensation and retirement
programs, as well as proposals for separation programs like this Plan. Some of
these proposals, if finally approved and implemented, might be more advantageous
or less advantageous than this current Plan. Because of the need for
confidentiality, such decisions are not discussed or evaluated below the highest
level of senior management. Any managers, supervisors, and employees below such
levels do not know whether Verizon will or will not adopt any future
compensation and/or severance programs and are not in a position to speculate
about future programs. Unless and until such changes are formally announced by
Verizon and/or the Participating Companies, no one is authorized to give
assurance that such changes will or will not occur. If a Senior Manager
separates from service and receives benefits under this Plan, the Senior Manager
acknowledges and understands by receiving such benefits that Verizon and/or the
Participating Companies may adopt new or modified programs or benefits in the
future that depending on individual circumstances may be more or less
advantageous than the current Plan. No Senior Manager or individual should
expect or assume that any such new or modified programs or benefits will be
extended on a retroactive basis to anyone who separates from service and
receives benefits under this Plan.

 

6.3

Miscellaneous

Any notice required to be provided in writing in accordance with the terms of
the Plan may be provided in electronic or other format to the extent permitted
by applicable law. Notices, reports and statements sent by regular mail shall be
deemed duly given, made or delivered, when deposited in the mail, addressed to
the person’s last know address as reflected in Verizon’s human resources
records/system.

If the Plan Administrator determines that a Senior Manager or other person
entitled to receive payment of benefits under the Plan is unable to manage his
own affairs because of illness or accident or is a minor, the Plan Administrator
may direct that any benefit payment due him, unless a claim shall have been made
therefor by a duly appointed legal representative, be paid to his spouse, a
child, a parent or other blood relative, or to a person with whom he resides.
Any such payment shall completely discharge the Plan from all liability for such
benefits.

If any person claiming benefits under the Plan makes a false statement that is
material to a claim for benefits or otherwise receives benefits in excess of
those to which the person is entitled under the terms of the Plan, any amount
paid to such person to which he was not entitled under the provisions of the
Plan may be offset against any future payments to such person (in addition to
any other remedies available to the Plan).

Except as otherwise specifically permitted by the Plan (including Section 4.6)
or as required by law, no benefit payable under the Plan or any interest therein
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, garnishment or charge, and any such attempted
action shall be void and no such benefit or interest shall be in any manner
liable for or subject to debts, contracts, liabilities, engagements or torts of
the person entitled to such benefits or interest. The preceding sentence shall
not prohibit the direct deposit of Plan benefits to a Senior Manager’s savings,
checking, or other deposit account in a financial institution or the payment of
benefits to the estate of an Senior Manager

 

 

Verizon Senior Manager Severance Plan   Page 10   Effective February 5, 2010



--------------------------------------------------------------------------------

if the Senior Manager dies after becoming entitled to benefits under the Plan or
if a benefit is payable to the Senior Manager’s estate pursuant to Section 4.1.

Neither the establishment of the Plan nor the payment of any Plan benefits nor
any action of Verizon, a Participating Company, the Plan Administrator, or any
delegate of any of the foregoing shall confer upon any person any legal right to
be continued in the employ of Verizon or any Participating Company, and Verizon
and each Participating Company expressly reserve the right to discharge without
liability (except to the extent of any benefit required to be paid under this
Plan) any Senior Manager whenever the interest of the Company or the
Participating Company, in its sole judgment, may so require.

The titles to Articles and the headings of Sections, subsections, paragraphs,
and subparagraphs in this Plan are placed herein for convenience of reference
only and, as such, shall be of no force or effect in the interpretation of the
Plan.

In the event any provision of the Plan is held to be in conflict with or in
violation of any state or federal statute, rule, or decision, all other
provisions of this Plan shall continue in full force and effect. In the event
that the making of any payment or the provision of any other benefit required
under the Plan is held to be in conflict with or in violation of any state or
federal statute, rule, or decision or otherwise invalid or unenforceable, such
conflict, violation, invalidity, or unenforceability shall not prevent any other
payment or benefit from being made or provided under the Plan, and in the event
that the making of any payment in full or the provision of any other benefit
required under the Plan in full would be in conflict with or in violation of any
state or federal statute, rule or decision or otherwise invalid or
unenforceable, then such conflict, violation, invalidity or unenforceability
shall not prevent such payment or benefit from being made or provided in part,
to the extent that it would not be in conflict with or in violation of any state
or federal statute, rule or decision or otherwise invalid or unenforceable, and
the maximum payment or benefit that would not be in conflict with or in
violation of any state or federal statute, rule or decision or otherwise invalid
or unenforceable, shall be made or provided under the Plan.

The Plan shall be governed by ERISA, and to the extent not preempted thereby, by
the laws of the State of New York (without giving effect to conflicts of laws
principles thereof).

No Senior Manager, former Senior Manager, or any other person shall be entitled
to or have any vested right in or claim to a benefit under the Plan, except as
expressly provided herein. Benefits under this Plan are paid solely from the
general assets of the Participating Company which employed the Senior Manager
entitled to such benefits, and the right of any person to receive the benefits
provided by the Plan shall be solely an unsecured claim against the general
assets of the applicable Participating Company.

Where appropriate, references to an entity, position or committee shall include
the successor to such.

The Plan is intended to constitute a “separation pay plan” and/or a plan
providing only “short-term deferrals” that does not provide for a “deferral of
compensation” as such terms are defined for purposes of section 409A of the
Code, and the Plan shall be interpreted accordingly. Any Severance Payment
payable hereunder to a Senior Manager (or to the estate of a Senior Manager in
the event of the Senior Manager’s death), shall be paid not later than March 15
of the year following the year of the Senior Manager’s Qualifying Separation and
any other benefits payable after such March 15 pursuant to Section 4.2 or 4.3
shall be paid or provided not later than the last day of the second year
following the year of the Senior Manager’s Qualifying Separation. To the extent
any provision of the Plan or any omission from the Plan would (absent this
provision) cause amounts to be includable in income under Code section
409A(a)(1), the Plan shall be deemed amended to the extent necessary to comply
with the requirements of Code

 

 

Verizon Senior Manager Severance Plan   Page 11   Effective February 5, 2010



--------------------------------------------------------------------------------

section 409A; provided, however, that this provision shall not apply and shall
not be construed to amend any provision of the Plan to the extent this provision
or any amendment required thereby would itself cause any amounts to be
includable in income under Code section 409A(a)(1).

 

 

Verizon Senior Manager Severance Plan   Page 12   Effective February 5, 2010



--------------------------------------------------------------------------------

Appendix A: Participating Companies

Except for the entities and businesses identified below, all entities and
businesses within the Verizon controlled group are Participating Companies. An
entity or business which ceases to be within the Verizon controlled group shall
immediately cease to be a Participating Company.

The following entities and businesses (and any subsidiaries thereof and
successors thereto) are not Participating Companies (without regard to whether
such entities and businesses are part of the Verizon controlled group): Verizon
Wireless.

 

 

Verizon Senior Manager Severance Plan   Page 13   Effective February 5, 2010



--------------------------------------------------------------------------------

Appendix B: Severance Benefits Under Other Programs

Pursuant to Section 4.2, a Senior Manager who undergoes a Qualifying Separation
and signs a Legal Release in accordance with Section 4.5 shall be eligible to
continue during the “severance period” (as defined below) to receive the
following additional benefits:

 

  •  

Medical, dental, and vision benefits that the Senior Manager was receiving
immediately prior to the Qualifying Separation, with no premium contribution, on
substantially the same terms as a similarly situated Senior Manager who
continues to be employed by a Participating Company during the severance period.
For purposes of this Appendix B, the “severance period” is the period beginning
on the day after the date of the Qualifying Separation and ending after the
number of weeks equal to the total amount of the Senior Manager’s Severance
Payment divided by the Weekly Compensation used to determine such payment. These
benefits shall be provided on a pre-tax basis.

 

  •  

For Senior Managers who are not “executive officers”, as that term is defined
under Section 16 of the Securities and Exchange Act of 1934 (“Section 16
Officers”) at the time of the Qualifying Separation, Verizon will pay,
concurrently with the lump sum severance amount, a prorated short-term incentive
award based on the number of actual full pay periods that the Senior Manager was
actively at work during the year of the Qualifying Separation. Such prorated
short-term incentive award shall be based on no less than the threshold award
level under the Verizon Short-Term Incentive Plan. For Senior Managers who are
Section 16 Officers at the time of their Qualifying Separation, any prorated
short-term incentive award that becomes payable shall be based on the actual
level of achievement under the Verizon Short-Term Incentive Plan and shall not
be payable until such time as the Human Resources Committee of Verizon’s Board
of Directors has certified that the performance criteria under the short-term
incentive plan for the applicable performance year has been achieved.

 

 

Verizon Senior Manager Severance Plan   Page 14   Effective February 5, 2010



--------------------------------------------------------------------------------

Appendix C: Excluded Employees

 

 

Verizon Senior Manager Severance Plan   Page 15   Effective February 5, 2010